        Case 1:18-mc-91490-FDS Document 17-3 Filed 04/30/20 Page 1 of 2



                       COMMONWEALTH OF MASSACHUSETTS

SUFFOLK, SS.                                        SUPREME JUDICIAL COURT
                                                    FOR SUFFOLK COUNTY
                                                    NO.: BD-2018-110

                                               )
 IN RE: MARC JOHN RANDAZZA,                    )
                                               )
                Respondent.
                                               )
                                               )
                                               )
                                               )

                              AFFIDAVIT OF COMPLIANCE


I, Marc John Randazza, hereby declare, on my oath as an attorney as follows:

       1) My name is Marc John Randazza and I am the Respondent in the above-captioned

           matter.

       1) On May 14, 2019, the Court, Gaziano, J., issued an Order of Term Suspension/Stayed,

           ordering that:

           Marc John Randazza is hereby suspended from the practice of law in the
           Commonwealth of Massachusetts for a period of twelve (12) months, with the
           execution of the suspension stayed for a period of eighteen (18) months,
           retroactive to October 10, 2018, conditioned upon the lawyer's compliance with
           the Order entered in the Supreme Court of Nevada[.]

       2) The order further stated, in relevant part, “After eighteen (18) months from October 10,

           2018, the lawyer may file an affidavit of compliance with the Office of Bar Counsel

           and the Clerk of the Supreme Judicial Court for the County of Suffolk, that he has

           complied with this Order.”

       3) I have complied with all of the terms and conditions of the Order entered in the Supreme

           Court of Nevada.
               Case 1:18-mc-91490-FDS Document 17-3 Filed 04/30/20 Page 2 of 2




            4) On April 13, 2020, I received a letter from the State Bar of Nevada confirming that I

                fully complied with the Order imposed by the Supreme Court of Nevada.

            5) A true and correct copy of that letter is attached hereto as "Exhibit A".

            6) In light of my compliance with the Nevada order, and pursuant to the terms of this

                Court's order, I respectfully request that this Court issue an order that I am no longer

                subject to the twelve (12) month suspension entered in this matter.

     Dated: April / (), 2020




                                     CERTIFICATE OF SERVICE

     I, James S. Bolan, hereby certify that on this_ day of April 2020, I filed a copy of the above
     affidavit with the Office of Bar Counsel and the Clerk of the Supreme Juclicial court for the
     County of Suffolk.


                                                                    Isl- - - - - - - - -
                                                                 James S. Bolan




,-
